Bridge, J.
(concurrence) — I write separately to express my continued disagreement with this court’s decision in In re Personal Restraint of Andress, 147 Wn.2d 602, 56 P.3d 981 (2002), which held that under former RCW 9A.32.050 (1976), a conviction of second degree felony murder could not be based on assault as the predicate felony. However, the principle of stare decisis now compels me to concur with the majority’s application of our decision in Andress. See In re Det. of Campbell, 139 Wn.2d 341, 348, 986 P.2d 771 (1999) (citing Key Design, Inc. v. Moser, 138 Wn.2d 875, 882, 983 P.2d 653, 993 P.2d 900 (1999)). Under Andress, the petitioners’ judgments and sentences are necessarily invalid on their face; thus, RCW 10.73.090(l)’s procedural time bar does not apply. Majority at 857-58. I must also agree with the majority’s conclusion that the petitioners’ due process rights were violated when they were convicted of second degree felony murder without proof of all the elements of the crime. Majority at 859-60. Therefore, the petitioners are entitled to relief.
Ireland, Chambers, and Owens, JJ., concur with Bridge, J.